DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 9, 5, 5, 11, 14, 12, 15, 15, 9, 5, 5, 11, 14, 12, 16, 16, 9, 5 respectively of U.S. Patent No. 10,737,184. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘184 patent anticipate the instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crocker et al. (pub. no. 20140195929) in view of Choudhuri (pub. no. 2017026654).
Regarding claim 2, Crocker discloses a method comprising:  hosting, by a processing device, a game on a collaboration platform to allow a first playing user and a second playing user to participate in gameplay of the game (“FIG. 2 is a block diagram illustrating a networked system 200 configured to facilitate player matching in a virtual environment, according to one embodiment presented in this disclosure. As shown, the system 200 includes a plurality of client systems 202 connected to a plurality of server systems 206 via a network 204. As described above, depending on the embodiment, the virtual world application 102 may be one or more of a virtual world client 208, a virtual world server 210, or a standalone application 212 configured to generate matched players for the virtual world client 208 or the virtual world server 210”, [0026]);  

identifying a condition of the game that specifies a social interaction criteria for the first playing user and the second playing user, wherein satisfaction of the social interaction criteria qualifies at least one of the first playing user or the second playing user to receive a friend request; monitoring a game environment associated with the game to detect one or more in-game events indicative of social interaction between the first playing user and the second playing user within the game environment that satisfies the social interaction criteria (“At least in some embodiments, interactions between users in a virtual environment are divided into gaming interactions and social interactions. In one embodiment, gaming interactions between users in a virtual environment refer to interactions between the users over the course of participating in a predefined gaming activity in the virtual environment. Social interactions between users in a virtual environment refer to interactions between the users while not participating in a predefined gaming activity in the virtual environment--e.g., while hanging out in a virtual chatroom or in a gaming lobby in the virtual environment”, [0019]; “Embodiments presented in this disclosure provide techniques for user matching based on social interactions between users in a virtual environment. As used herein, user matching is also referred to as player matching. In one embodiment, social interactions of a first user are monitored in the virtual environment. A request is received from the first user, the request specifying to participate in a desired group activity in the virtual environment. A set of users, other than the first user, that are currently eligible to participate in the group activity is accessed. A match is programmatically generated between the first user and at least a second user of the accessed set of users, based on the monitored social interactions of the first user”, [0020]; “In one embodiment, the selection criteria specify how to select players for the list of recent players 108, the list of eligible players 110, or the matched players 112 for the group activity 106. The selection criteria 107 may be specified by an administrator or developer of the virtual world application 102. In some embodiments, the selection criteria include one or more of playmate criteria 114, eligibility criteria 116, and 

and  responsive to detecting the one or more in-game events, establish[ing] a friendship with the second playing user on the collaboration platform (“In one embodiment, the playmate criteria 114 specify to increase the affinity score between Amy and a target avatar by one point each time Amy clicks on the target avatar within a predefined time period, e.g., by using a pointing device such as a mouse. The playmate criteria 114 further specify to increase the affinity score by one point each time Amy clicks to send an instant message to the target avatar via the virtual environment and within the predefined time period, also referred to herein as a session. The playmate criteria 114 further specify to increase the affinity score avatar by one point if Amy requests to add the target avatar to a buddy list of Amy within the virtual environment. The playmate criteria 114 further specify to increase the affinity score by three points the target avatar is successfully added to the buddy list of Amy. The playmate criteria 114 further specify to increase the affinity score by two points each time Amy is in range of the target avatar for more than ten seconds out of a thirty-second interval. Depending on the embodiment, the ten seconds may be continuous. The playmate criteria 114 may be tailored to suit the needs of a particular case”, [0030]; “In some embodiments, the virtual world application 102 further includes a lock-in function and a decay function. The lock-in function occurs when an affinity score reaches a predefined threshold, such as a score of twenty. Affinity scores that reach the predefined threshold are not subject to decay. Players having such an affinity score with one 
Regarding claim 2, it noted that Crocker does not disclose sending a friend request to the first playing user if a social condition is satisfied. Choudhuri however, teaches sending a friend request to the first playing user if a social condition is satisfied (“In one embodiment of the present invention a game system is provided, comprising one or more network-connected servers executing system software (SSW) on one or more processors from a non-transitory medium, providing virtual reality games for players logged in to the system to select and play, and a plurality of mobile digital devices in use by players logged in to the system, associated by the system with individual player identity, executing a mobile application (MA) enabled to interact with the SSW, and equipped with GPS tracking. MA reports GPS coordinates for individual ones of the plurality of players to the SSW periodically, and the SSW identifies clusters of players based on pre-programmed geography limitations, and uses cluster data for various interactions between players and the system, and between players and other players.

In one embodiment one function of the SSW is to facilitate establishing formal friendship between players, and recommendations are made by the SSW to individual players regarding 

 In one embodiment of the system the SSW, based on repetitive association of two players in a cluster associated with an institution, assumes that the two players are members of the institution, and uses the institution association together with compatibility of profile data to initiate friendship recommendation. Also in one embodiment recommendations made comprise an interactive interface enabling a recipient of the recommendation to issue a friend request to the player recommended through a message to the device in use by the player recommended or through a different message channel. Also in one embodiment a player receiving a plurality of friend recommendations from the system is enabled to select all or individual ones of the recommended players to issue group invitations. Also in one embodiment the geographic information is provided by a third-party mapping service. And in one embodiment the SSW selects and targets a specific player, notes the specific player's GPS position, and searches GPS data for other players within a pre-programmed range of the targeted player.



In one embodiment of the method the SSW facilitates establishing formal friendship between players, and makes recommendations to individual players regarding suitability of other players to be friended, based in part on the cluster data. Also in one embodiment the recommendations are made to individual players through messages in real time to the mobile digital devices in use by the players. Also in one embodiment the method comprises maintaining profile information for individual players, including but not limited to name, age, and gender, and making friendship recommendations based on the profile information as well as cluster data”, [0009] – [0013]).
Exemplary rationales that may support a conclusion of obviousness include use of known technique to improve similar methods in the same way.  Here both Crocker and Choudhuri are directed to gaming systems that induce social interaction between users.  To implement the auto triggering of a friend request as taught by Choudhuri would be to use a known technique to improve a similar method in the same way.  Therefore, it would have been obvious to a person 
Regarding claim 3, Crocker discloses monitoring game data of the game to identify the one or more in-game events ([0030]).
Regarding claim 4, Crocker discloses at least one of the one or more in-game events includes a first character associated with the first playing user and a second character associated with the second playing user being proximate within the game environment ([0030]).
Regarding claim 5, Crocker discloses monitoring the collaboration platform for an event identifier indicative of an interaction between the first playing user and the second playing user via the collaboration platform ([0030]).
Regarding claim 6, Crocker discloses monitoring for the event identifier indicative of the interaction between the first playing user and the second playing user includes receiving, from the collaboration platform, an identifier of a global event indicative of an external social interaction between the first playing user and the second playing user on the collaboration platform that occurs outside the game environment of the game ([0030]).
Regarding claim 7, Crocker discloses determining that the friendship has been established between the first user and the second user on the collaboration platform; and  determining a quality friendship condition has been met between the first playing user and the second playing user ([0030]; [0034]).
Regarding claim 8, Crocker discloses the quality friendship condition includes an indication, based on game data of the collaboration platform, that the first playing user and second playing user messaged each other on the collaboration platform at least a given number of times within a time period after establishing the friendship ([0030], [0034]).
Regarding claim 9, Crocker discloses when the quality friendship condition is met, increasing a quality friendship score associated with the friendship established between the first user and the second user ([0030], [0034]).
Claims 10-17 are directed to systems that implement the method of claims 2-9 respectively and are rejected for the same reasons as claims 2-9 respectively.
Claims 18-21 are directed to an article of manufacture that contains code that implements the methods of claims 2-5 respectively and are rejected for the same reasons as claims 2-5 respectively.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant is directed to the attached “Notice of References Cited” for additional relevant prior art. The Examiner respectfully requests the Applicant to fully review each reference as potentially teaching all or part of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715